DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/13/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9-16, claim limitations “a processing unit”, “a transmitting unit”, “a scheduling unit”, and “a processing unit” each invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, while Applicant’s Figure 4 (and accompanying description in the specification) generally 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim 1 recites the limitation "the set condition" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  It is currently unclear what “the set condition” is referring to earlier in the claim.
Claim 1 recites the limitation "the Time Difference" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the start time" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the end time" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the set condition" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the start time" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the set condition" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4the end time" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the set condition" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the start time" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the cell" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the condition" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the start time" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the cell" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the Time Difference" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the end time" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the start time" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the start time" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12the end time" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the set condition" in lines 2, 3, and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the start time" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the cell" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the condition" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the start time" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the index" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the cell" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-18 are also rejected as being dependent on claim 1 and containing the same deficiency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bae et al. (U.S. 2020/0045722) (hereinafter “Bae”).  Bae teaches all of the limitations of the specified claims with the reasoning that follows.
Regarding claim 1, “an uplink control information transmission method, comprising: determining, by user equipment, a physical uplink control channel (PUCCH) corresponding to uplink control information (UCI); and transmitting, by the user equipment, the UCI on a first PUSCH in a first physical uplink shared channel (PUSCH) set” is anticipated by a UE that acquires (determines) a PUSCH resource and a PUCCH resource when there is a UCI to be transmitted (corresponding to), and transmits the UCI on the PUSCH resource when simultaneous transmission cannot be performed as spoken of on page 10, paragraph [0130]; where the UCI is transmitted for a number of PUSCH repetitions (PUSCH set) as spoken of on page 11, paragraph [0139].
“Wherein every PUSCH contained in the first PUSCH set overlaps with the PUCCH in time” is anticipated by the UCI piggyback transmission over a PUSCH resource when all the time resources of PUCCH scheduling are fully included in (overlaps) PUSCH scheduling as spoken of on page 10, paragraph [0137].
“The UCI contains hybrid automatic repeat request mechanism response information (HARQ- ACK/NACK), and the HARQ-ACK/NACK corresponds to at least 
Lastly, “the set condition comprises that the Time Difference between the start time of the PUSCH and the end time of the at least one piece of downlink data is not less than a first set threshold” is anticipated by the time at which the UCI is generated (set condition) is either before a start time of a grant-free resource (start time of PUSCH), within a time interval (set threshold) of a grant-free resource, or a time after an end time of a grant-free resource as spoken of on page 8, paragraph [0112]; and where the UCI may be piggybacked on a grant-free PUSCH resource if the time at which the UCI is generated is before the start time (Time Difference not less than threshold) of the grant-free resource as spoken of on page 8, paragraph [0116].
Regarding claim 2, “wherein the first set threshold corresponds to a minimum value of the Time Differences supported by the user equipment, and the Time Difference is the time difference between the end time of a physical downlink shared channel (PDSCH) and the start time of corresponding HARQ- ACK/NACK feedback” is anticipated by the time at which the UCI is generated (set condition) is either before a start time of a grant-free resource (start time of PUSCH), within a time interval (set threshold) of a grant-free resource, or a time after an end time of a grant-free resource as spoken of on page 8, paragraph [0112]; and where the UCI may be piggybacked on a grant-free PUSCH resource if the time at which the UCI is generated is before the start time (Time Difference not less than threshold) of the grant-free resource as spoken of on page 8, paragraph [0116]; where the UCI PUSCH resource may include HARQ 
Regarding claim 3, “wherein the set condition comprises that: the start time of the PUSCH is not earlier than the start time of the PUCCH” is anticipated by the UCI piggybacking that may be performed (set condition) when the number of symbols on which the PUSCH and the PUCCH overlap with each other is greater than or equal to a predetermined value (start time not earlier than other start time) as spoken of on page 10, paragraph [0137].
Regarding claim 4, “wherein the set condition comprises that: the end time of the PUSCH is not later than the end time of the PUCCH” is anticipated by the UCI piggybacking that may be performed (set condition) when the number of symbols on which the PUSCH and the PUCCH overlap with each other is greater than or equal to a predetermined value (end time not later than other end time) as spoken of on page 10, paragraph [0137].
Regarding claim 5, “wherein at least two PUSCHs meet the set condition in a first PUSCH set; the start time of the first PUSCH is the earliest among the start time of every PUSCH meeting the set condition and/or an index of the cell where the first PUSCH is located is the smallest among cells where every PUSCH meeting the set condition is located” is anticipated by a UCI that may be piggybacked on a PUSCH of a carrier having the lowest Scell index (smallest cell index) among the carriers for which no grant-free resource is configured among the carriers on which multiple PUSCHs can be transmitted (where the first PUSCH is located) as spoken of on page 10, paragraph [0135].
6, “wherein the first PUSCH belongs to a second PUSCH set; the second PUSCH set is composed of PUSCHs, meeting the set condition, in a first PUSCH set” is anticipated by a UCI that may be piggybacked on a PUSCH of a carrier having the lowest Scell index (smallest cell index) among the carriers (PUSCH set) for which no grant-free resource is configured among the carriers (PUSCH set) on which multiple PUSCHs can be transmitted as spoken of on page 10, paragraph [0135]. 
Regarding claim 7, “wherein under the condition that the second PUSCH set comprises at least two PUSCHs, the start time of the first PUSCH is the earliest among the start time of every PUSCH in the second PUSCH set and/or an index of the cell where the first PUSCH is located is the smallest among cells where every PUSCH in the second PUSCH set is located” is anticipated by a UCI that may be piggybacked on a PUSCH of a carrier having the lowest Scell index (smallest cell index) among the carriers for which no grant-free resource is configured among the carriers on which multiple PUSCHs (at least two PUSCHs) can be transmitted (where the first PUSCH is located) as spoken of on page 10, paragraph [0135].
Regarding claim 8, “scheduling, by base station equipment, a first physical uplink shared channel (PUSCH) set, wherein every PUSCH contained in the first PUSCH set overlaps with a physical uplink control channel (PUCCH) in time; and obtaining, by the base station equipment, uplink control information (UCI) transmitted by user equipment on a first PUSCH in the first PUSCH set” is anticipated by a piggybacked UCI transmission on a grant-free PUSCH resource that is determined by a base station as spoken of on page 8, paragraph [0116]; where the UCI piggyback transmission occurs 
Regarding claim 9, “Uplink control information transmission device, for the method according to claim 1, comprising: a processing unit, configured to determine a physical uplink control channel (PUCCH) corresponding to uplink control information (UCI); and a transmitting unit, configured to transmit the UCI on a first PUSCH in a first physical uplink shared channel (PUSCH) set, wherein every PUSCH contained in the first PUSCH set overlaps with the PUCCH in time; Docket No: 115526-422CONTPage 5 of 7 the UCI contains hybrid automatic repeat request mechanism response information (HARQ- ACK/NACK), and the HARQ-ACK/NACK corresponds to at least one piece of downlink data received by the user equipment; the set condition comprises that the Time Difference between the start time of the PUSCH and the end time of the at least one piece of downlink data is not less than a first set threshold” is anticipated by the UE 20 of Figure 12 that includes a processor 23 (processing unit) coupled to a transmitting device 22 (transmitting unit).
Regarding claim 10, “wherein the first set threshold corresponds to a minimum value of the Time Differences supported by the user equipment, and the Time Difference is the time difference between the end time of a physical downlink shared channel (PDSCH) and the start time of corresponding HARQ- ACK/NACK feedback” is anticipated by the time at which the UCI is generated (set condition) is either before a start time of a grant-free resource (start time of PUSCH), within a time interval (set threshold) of a grant-free resource, or a time after an end time of a grant-free resource as spoken of on page 8, paragraph [0112]; and where the UCI may be piggybacked on a grant-free PUSCH resource if the time at which the UCI is generated is before the 
Regarding claim 11, “wherein the set condition comprises that: the start time of the PUSCH is not earlier than the start time of the PUCCH” is anticipated by the UCI piggybacking that may be performed (set condition) when the number of symbols on which the PUSCH and the PUCCH overlap with each other is greater than or equal to a predetermined value (start time not earlier than other start time) as spoken of on page 10, paragraph [0137].
Regarding claim 12, “wherein the set condition comprises that: the end time of the PUSCH is not later than the end time of the PUCCH” is anticipated by the UCI piggybacking that may be performed (set condition) when the number of symbols on which the PUSCH and the PUCCH overlap with each other is greater than or equal to a predetermined value (end time not later than other end time) as spoken of on page 10, paragraph [0137].
Regarding claim 13, “wherein at least two PUSCHs meet the set condition in a first PUSCH set; the start time of the first PUSCH is the earliest among the start time of every PUSCH meeting the set condition and/or an index of the cell where the first PUSCH is located is the smallest among cells where every PUSCH meeting the set condition is located” is anticipated by a UCI that may be piggybacked on a PUSCH of a carrier having the lowest Scell index (smallest cell index) among the carriers for which no grant-free resource is configured among the carriers on which multiple PUSCHs can 
Regarding claim 14, “wherein the first PUSCH belongs to a second PUSCH set; the second PUSCH set is composed of PUSCHs, meeting the set condition, in a first PUSCH set” is anticipated by a UCI that may be piggybacked on a PUSCH of a carrier having the lowest Scell index (smallest cell index) among the carriers (PUSCH set) for which no grant-free resource is configured among the carriers (PUSCH set) on which multiple PUSCHs can be transmitted as spoken of on page 10, paragraph [0135].
Regarding claim 15, “wherein under the condition that the second PUSCH set comprises at least two PUSCHs, the start time of the first PUSCH is the earliest among the start time of every PUSCH in the second PUSCH set and/or an index of the cell where the first PUSCH is located is the smallest among cells where every PUSCH in the second PUSCH set is located” is anticipated by a UCI that may be piggybacked on a PUSCH of a carrier having the lowest Scell index (smallest cell index) among the carriers for which no grant-free resource is configured among the carriers on which multiple PUSCHs (at least two PUSCHs) can be transmitted (where the first PUSCH is located) as spoken of on page 10, paragraph [0135].
Regarding claim 16, “uplink control information transmission device, for the method according to claim 1, comprising: a scheduling unit, configured to schedule a first physical uplink shared channel (PUSCH) set, wherein every PUSCH contained in the first PUSCH set overlaps with a physical uplink control channel (PUCCH) in time; and a processing unit, configured to obtain uplink control information (UCI) transmitted by user equipment on a first PUSCH in the first PUSCH set” is anticipated by a 
Regarding claim 17, “uplink control information transmission device, for the method according to claim 1, comprising at least one processor and a memory storing a program, and configured to perform the following steps by the at least one processor: determining a physical uplink control channel (PUCCH) corresponding to uplink control information (UCI); and transmitting the UCI on a first PUSCH in a first physical uplink shared channel (PUSCH) set; wherein every PUSCH contained in the first PUSCH set overlaps with the PUCCH in time” is anticipated by the UE 20 of Figure 12 that includes a processor 23 coupled to a memory 24.
Regarding claim 18, “uplink control information transmission device, for the method according claim 1, comprising at least one processor and a memory storing a program, and configured to perform the following steps by the at least one processor: scheduling a first physical uplink shared channel (PUSCH) set, wherein every PUSCH contained in the first PUSCH set overlaps with a physical uplink control channel (PUCCH) in time; and obtaining uplink control information (UCI) transmitted by user equipment on a first PUSCH in the first PUSCH set” is anticipated by a piggybacked UCI transmission on a grant-free PUSCH resource that is determined by a base station as spoken of on page 8, paragraph [0116]; where the UCI piggyback transmission . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467